UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

OSCAR CEASER, §
Plaintiff, §
v. § Civil Action No. 18-2017 (UNA)
BARACK OBAMA, §
Defendant. §
)
MEMORANDUM OPINION

 

This matter is before the Court on review of this pro se plaintiffs application to proceed
informal pauperis and his civil complaint. The plaintiff appears to allege that Barack Obama is
his attorney. He brings this action in order to arrange a time for him to speak With his attorney

about a matter pertaining to the Internal Revenue Service.

The Court has reviewed the plaintiff s complaint, keeping in mind that complaints filed
by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haz'nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants must
comply With the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon Which, the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

This complaint fails to meet Rule 8(a)’s minimal pleading standard. It neither states the
basis for this Court’s jurisdiction nor includes a short and plain statement showing that the

plaintiff is entitled to the relief he demands.

The Court will grant the plaintiff’s application to proceed informal pauperis and will
dismiss the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.

DATE: Mm 25' amg

 

